Citation Nr: 1232625	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was scheduled for a hearing with a member of the Board in June 2012; however, he failed to report for his hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d) (2011).


FINDING OF FACT

The Veteran does not have a right shoulder disability that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a right shoulder disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection for a right shoulder disability in December 2008.  The following month, the RO sent him a letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs); VA outpatient treatment records, VA examination reports, records from the Social Security Administration, and statements in support of his claim.  In this regard, the Veteran alluded to having received short-term private physical therapy for his shoulder in the early 1980s.  Although records of that treatment have not been obtained, the VA examiner clearly considered the Veteran's assertions in this regard and the Veteran did not indicate that he was diagnosed as having any specific disability at that time or that the physical therapist in any way related his symptoms to service.  Further, that treatment was noted to have taken place eight years after the Veteran was discharged from service.  Accordingly, the Board finds it unnecessary to remand the matter to attempt to obtain records of that physical therapy, as the Veteran is competent to testify to having received treatment related to his right shoulder in the early 1980s.

Further, the Veteran was afforded a VA examination in October 2009.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner recorded the Veteran's subjective complaints related to his disability, reviewed the Veteran's STRs, and considered the VA medical evidence of record.  The examiner also provided an opinion as to the whether any currently diagnosed shoulder disability was related to service.  The examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.


II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Certain chronic diseases, including degenerative joint disease (arthritis), may be presumed to have been incurred in or aggravated by active military service if manifest to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

The Veteran states that he suffers from a right shoulder disability as a result of his active military service.  Specifically, he contends that while in service, he was involved in a motor vehicle accident during which he sustained injuries to his back and right shoulder.  A review of the Veteran's STRs shows that on September 24, 1971, the Veteran was a passenger in an automobile that was involved in an accident.  The Veteran was hospitalized until October 8, 1971, the narrative summary of which notes diagnoses of a cerebral concussion and a compression fracture of T-8.  It is indicated that the motor vehicle accident resulted in unconsciousness and a back injury.  Physical examination on admission was completely within normal limits, save for tenderness in the midline of the back at approximately T-8 with moderate paravertebral muscle spasm.  At the time of his March 1972 separation examination report, the Veteran's upper extremities and musculoskeletal system were clinically evaluated as normal.  His right shoulder was noted to have an identifying body mark, scar, or tattoo, but no other findings related to the shoulder were noted.  On the accompanying report of medical history, the Veteran reported recurrent back pain and specifically denied having a painful or "trick" shoulder.  

VA outpatient treatment records show that in December 2006, the Veteran reported right shoulder pain for the past three to four months.  X-rays revealed trace calcific tendinosis of the rotator cuff and chondrocalcinosis of the superior labrum of the right glenohumeral joint.  A May 2007 orthopedic shoulder consultation note records the Veteran's complaints of right shoulder pain, which he then stated had begun in service but had worsened four months prior.  X-rays taken in August 2009 again showed small calcifications adjacent to the humeral head and to the superior glenoid rim.  The impression was mild to moderate degenerative changes of the shoulder with unchanged periarticular calcifications.  

The Veteran was afforded a VA examination in October 2009 for the purpose of determining whether any identified shoulder disability was traceable to the Veteran's period of military service.  The examiner noted the Veteran's contention that he injured his shoulder as a result of his in-service motor vehicle accident, but stated that a review of the STRs failed to reveal any evidence of a shoulder injury.  The Veteran also indicated that after separation from service, he had started a painting business and indicated that he would notice some discomfort in his shoulder after painting for a few hours.  He stated that he did not seek medical treatment at that time on account having no health insurance, as well as some financial problems.  He did, however, report having one short-term episode of physical therapy for his shoulder in the early 1980s.  The Veteran further reported pursuing manual labor activity in 2008, which he had to stop after nine months on account of back and shoulder pain.

Upon review of the claims folder and examination of the Veteran, the examiner stated that the Veteran was felt to have an ongoing smoldering calcific bursitis of the right shoulder that had not been completely treated.  As to the likelihood that his current right shoulder disability was related to service, the examiner opined that the Veteran's smoldering calcific bursitis of the right shoulder was not caused by or a result of the in-service injury.  As support for his opinion, the examiner noted the lack of evidence of any significant shoulder injury in service, the lack of objective data indicating injury at that time, and the lack of treatment after service.

Upon review of the evidence of record, the Board finds that the service connection for a right shoulder disability is not warranted.  In this regard, the Board finds probative the VA examiner's October 2009 negative nexus opinion.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements regarding shoulder pain since service, the type of alleged in-service injury, the lack of evidence demonstrating any shoulder disability or related complaints in service, and the length of time between the Veteran's separation from service and the first indicated treatment in the early 1980s in concluding that the Veteran does not have a right shoulder disability related to his period of active military service.  The Board finds that, in light of the lack of in-service complaints related to the shoulder, the hospital discharge summary that failed to reveal any evidence of a shoulder injury resulting from the 1971 motor vehicle accident, the Veteran's separation examination report that was silent for evidence of shoulder problems and indicated no musculoskeletal disabilities, but did note complaints of back pain, the Veterans' report that he did not seek treatment related to the right shoulder until the early 1980s, the Veteran's conflicting reports regarding the onset of his right shoulder pain as recorded in the December 2006 and March 2007 VA outpatient treatment notes, and the VA examiner's negative nexus opinion, there is no basis to establish service connection for a right shoulder disability.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for a shoulder disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran has asserted that he has experienced shoulder problems since service, when he first sought treatment for shoulder pain in December 2006, he reported the onset to be four months prior and made no mention of any earlier treatment related to the shoulder or of the in-service motor vehicle accident.  Moreover, the Veteran specifically denied shoulder pain on his separation report of medical history, despite noting the existence of recurrent back pain.  Thus, the Board finds that although the Veteran is competent to report on pain since his in-service injury, the evidence fails to support a finding that the Veteran is credible in this regard.  

As to the Veteran's specific theory of service connection, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to relate his shoulder disability to service, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Savage, 10 Vet. App. at 497 ("[B]ecause it would not necessarily follow that there is a relationship between any present disability and the continuity of symptoms demonstrated, medical evidence . . . is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent").  For the reasons set forth above, the Board finds the VA examiner's opinion more persuasive than the Veteran's.  


ORDER

Entitlement to service connection for a right shoulder disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


